DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification mentions patent EP 2352613 B1 on page 3 yet makes no note of said patent on any IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5 depicts element 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites the term “Textile Hose” which should instead recite “A textile hose” for uniformity with patent standards. 
Claims 2-14 recite the term “Hose” which should instead recite “The textile hose” for uniformity with patent standards and consistency with claim 1.
Claim 4 recites the limitation “is arranged between the outer layer.” This limitation in the context of claim 4 recites improper grammar.  Claim 4 should instead recite “wherein the filling material is arranged between the outer layer.”
Claims 5-7 do not have a comma after the preamble. For purposes of clarity and consistency with the other claims, claims 5-7 should contain a comma after the preamble, i.e. “The textile hose according to claim 1, ….”
Claim 14 recites the phrase “wherein that the outer layer” which should instead recite “wherein the outer layer.”
Appropriate correction is required.

Claim Interpretation
Claim 9 recites the term “composed” which, according to MPEP 2111.03 can be interpreted as consisting, consisting essentially, or broader. Based on the information in the instant specification, there 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the region of chambers" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 4 is interpreted as instead reciting “a region of chambers.”
Claim 14 recites the limitation “the outer layer (2, 22) in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 14 is interpreted as instead reciting “the outer layer (2).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herborth et al. (US 20090205738 A1).
Regarding claim 1, Herborth teaches a textile hose for encasing elongated objects (conduit 22) (Herborth, abstract, Par. 0002, 0017-0020, and Fig. 1-2) comprising: a) a radially elastic outer layer (26) made from wear-resistant material (Herborth, Par. 0006-0007, 0017-0020, 0023-0025, and Fig. 1-2 – see “protective layer” and “shrinkable”) and b) at least one inner layer (24) made from thermally insulating material (Herborth, abstract, Par. 0007, and 0017-0020). Herborth satisfies the limitation of the hose being a textile hose because it comprises material of woven fibers (Herborth, Par. 0020 – see “densely woven, high temperature glass fibers”).
Regarding claim 5, Herborth teaches the hose according to claim 1, wherein the outer layer (protective layer) comprises an elongated sleeve which is made of braided fabric, and the outer layer and inner layer are formed together in a manner where the braided densely woven fiber (fabric) outer layer sleeve shrinks around and compresses the insulating materials of the inner layer to yield a constructed braided fabric-thermal insulation structure (Herborth, abstract, Par. 0019-0020).
Regarding claim 7, Herborth teaches the hose according to claim 1, wherein the outer layer is coated or impregnated with an agent which increases the wear resistance (Herborth, Par. 0020 – see “nickel-plated copper braid” or “heat-treated aluminium coated fiberglass braid”).

Regarding claim 10, Herborth teaches the hose according to claim 1, wherein the at least one inner layer is wetted internally with an adhesive (Herborth, Par. 0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) as applied to claim 1 above, further in view of Chung (US 20150136269 A1).
Regarding claim 2, Herborth teaches all of the elements of the claimed invention as stated above for claim 1. Herborth does not teach wherein the outer layer and the at least one inner layer are joined together in places by a textile binding or by sewing or by bonding.
Chung teaches a textile hose comprising an outer layer (outer sheath 20), a fabric woven layer (30), and an inner layer (inner lining 10) wherein the outer layer and inner layer are joined together by textile binding (Chung, abstract, Par. 0001, 0009, and 0031-0033 – see “attached to each other through a plurality of openings of the fabric woven layer”).
Since both Herborth and Chung teach textile hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herborth with the teachings of Chung and include Chung’s fabric woven layer between the outer layer and the inner layer of Herborth, and attach the outer layer and the inner layer together through a plurality of openings of the fabric woven layer. This would allow for adhesion between the outer layer and the inner layer and thus prevent the outer and inner layer from being detached during deformation, as well as ensure that the hose is not ruptured even if the outer layer is damaged (Chung, Par. 0031-0034).
Regarding claim 3, modified Herborth teaches the hose according to claim 2 as stated above, wherein the outer layer and the at least one inner layer are joined together along zones extending 

    PNG
    media_image1.png
    396
    698
    media_image1.png
    Greyscale

Annotated Herborth Fig. 2
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) in view of Chung (US 20150136269 A1) as applied to claims 1-3 and 5 above, further in view of Quigley et al. (US 20020185188 A1).
Regarding claim 4, modified Herborth teaches all of the elements of the claimed invention as stated above for claim 3. Modified Herborth further teaches wherein the hose further comprises filling material in the form of threads arranged between the outer layer and the at least one inner core layer in a region of chambers situated between the zones (Herborth, Fig. 2 – see annotated figure 2 above; Chung, Abstract, Par. 0009 and 0031-0034).
Modified Herborth does not teach wherein the filling material is made from foam material.
Quigley teaches an insulating hose comprising a thermal insulation layer, a buoyancy control layer, and a wear resistant layer (Quigley, Abstract and Par. 0008) wherein the buoyancy control layer is situated between the thermal insulation layer and the wear resistant layer (Quigley, Abstract, Par. 0003, 
Since both Herborth and Quigley teach insulating hoses comprising a thermal insulation layer, a wear resistant layer, and a layer situated between the thermal insulation layer and the wear resistant layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Quigley to modify modified Herborth and create the filling material of modified Herborth using foam material. This would allow for improved thermal insulation and allow for buoyancy along at least a longitudinal segment of the hose (Quigley, Par. 0005, 0060, and 0071-0072).
Regarding claim 12, modified Herborth teaches all of the elements of the claimed invention as stated above for claims 1-5. Modified Herborth therefore teaches a textile hose that is made of substantially the same materials with the same insulating layer. Therefore, if modified Herborth was tested in the same manner as the instant specification, one of ordinary skill in the art would reasonably predict to achieve substantially identical results required by claim 12 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01), and thus have a thermal conductivity less than or equal to 0.3 W/m x K.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) as applied to claims 1, 5, and 8 above, further in view of Woodruff et al. (US 20160016376 A1).
Regarding claim 6, Herborth teaches all of the elements of the claimed invention as stated above for claims 1 and 5. Herborth further teaches radially elastic outer layer is a fabric as discussed above for claim 5, and therefore comprises elastic threads. 

	Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the innermost layer comprises multifilament threads such as multifilament fiberglass (Woodruff, Par. 0010, 0016, and 0030), wherein the multifilament are woven circumferentially (Woodruff, Par. 0028-0030, and Fig. 1 – see “Line L”). Woodruff further teaches wherein the outermost layer comprises weft multifilament threads (warped yarn) running axially (Woodruff, Par. 0009, 0028-0029, and Fig. 1 – see “between the opposite ends 20, 22”). Woodruff therefore teaches that it is well known the art to comprise an insulative inner layer with multifilament threads running circumferentially, as well as have the outermost layer threads run axially.

    PNG
    media_image2.png
    324
    616
    media_image2.png
    Greyscale

Woodruff, Fig. 1
	Since both Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill 
	Regarding claim 9, modified Herborth teaches all of the elements of the claimed invention as stated for claims 1 and 8. Modified Herborth does not specifically disclose wherein the hose is comprised at least partially of finished threads.
	Woodruff teaches a textile sleeve comprising for covering hoses (Woodruff, Abstract, Par. 0003, and Fig. 1) wherein the textile sleeve is resistant to abrasion and is highly insulative. Woodruff further teaches wherein the textile sleeve comprises an innermost and outermost layer wherein the innermost layer is insulative and heat resistant, and the outermost layer is a protective layer (Woodruff, Par. 0028 and Fig. 1). Woodruff further teaches wherein the textile sleeve comprises finished threads (heat-set yarn) (Woodruff, Par. 0009, 0015, and 0030).
	Since both Herborth and Woodruff teach a textile structure for covering a conduit comprising an inner insulating layer and an outer protective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodruff to modify modified Herborth and create the hose such that the hose comprises finished thread. This would allow for the threads to impart a bias on the hose and bring the inner and outer edges of the hose into overlapping relation with one another (Woodruff, Par. 0009, 0015, and 0030).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) as applied to claims 1 and 3 above, further in view of Quigley et al. (US 20020185188) and Zhang et al. (US 20150072093 A1).

Quigley teaches an insulating hose comprising a thermal insulation layer and a wear resistant layer (Quigley, Abstract and Par. 0008) wherein the thermal insulation layer comprises foam material (Quigley, Par. 0005 and 0060).
Since both Herborth and Quigley teach insulating hoses comprising a thermal insulation layer, a wear resistant layer, and a layer situated between the thermal insulation layer and the wear resistant layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Quigley to modify Herborth and create the at least one inner layer of Herborth out of a thermoplastic foam material. This would allow for thermal insulation while also allow for the hose to withstand external forces that may be applied to the hose as a result of, for example, spooling, deployment, or external pressure (Quigley, Par. 0005 and 0060).
Modified Herborth does not teach wherein the at least one inner layer is formed in the form of ribbons.
Zhang teaches a multilayered hose (Zhang, Par. 0161) comprising a thermoplastic foam composition formed in the form of ribbons or tape (Zhang, Par. 0159-0161, and 0179).
Since both modified Herborth and Zhang teach multilayered hoses comprising a thermoplastic foam composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner layer of modified Herborth in the form of ribbons. This would allow for the creation of different shaped articles for use in structural and non-structural parts (Zhang, Par. 0159-0161, and 0179).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1) as applied to claim 1 above, further in view of Iwata et al. (US 5821180 A).

Iwata teaches a heat resistant and wear-resistant (abrasion resistance) hose (Iwata, Abstract, Col. 4 Lines 29-36, and Col. 11 Line 65 – Col. 12 Line 6), wherein the hose has a wall thickness of 0.5 to 5 mm (Iwata, Col. 11 Lines 33-38), which overlaps the claimed range of 1 to 8 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Herborth and Iwata teach heat resistant and wear-resistant hoses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Iwata to modify Herborth and create the hose to have a wall thickness in the claimed range. This would allow for improved softness, flexibility, mechanical properties, and durability (Iwata, Col. 11 Lines 33-38).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herborth et al. (US 20090205738 A1), in view of Woodruff et al. (US 20160016376 A1) as applied to claims 1 and 6 above, further in view of Fyfe (US 20160236019 A1).
Regarding claim 14, modified Herborth teaches all of the elements of the claimed invention as stated above for claims 1 and 6. Modified Herborth further teaches wherein the outer layer has an elastic weft thread (Herborth, Par. 0006-0007, 0017-0020, and Fig. 1-2 – see “protective layer” and “shrinkable”; Woodruff, Par. 0009, 0015, and 0030). 
Modified Herborth does not teach wherein the elastic weft thread is made from silicone rubber.
Fyfe teaches a protective hose comprising an elastic outer layer wherein the elastic outer layer comprises silicon rubber (Fyfe, Abstract, Par. 0041 and 0058).
Since both modified Herborth and Fyfe teach protective hoses comprising an elastic outer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Eli D. Strah/               Primary Examiner, Art Unit 1782